Citation Nr: 0529705	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-18 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1971 to 
February 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  This case was last before the Board 
in February 2004, when it was remanded for further, specified 
development which has not been fully accomplished.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends that he experienced two severe low 
back injuries in March 1972 which have resulted in his 
current lumbar degenerative disc disease and lumbar 
degenerative joint disease (arthritis).  In the first of 
these injuries in service, the appellant was allegedly struck 
by a car while walking in a crosswalk; nevertheless, he 
managed to return to his barracks, where he was mugged and 
robbed of his pay.  This reportedly happened on a Friday, and 
the appellant allegedly was unconscious until the following 
Sunday morning.  He later reported the second incident to the 
military police, and he maintains that he was hospitalized, 
or alternatively placed on rest and recuperation status in 
his barracks, for two weeks after this injury.  The service 
medical records reflect an entry for Monday, March 20, 1972, 
which reflects only treatment for minor skin trauma over the 
sacrum, and the appellant's immediate return to duty.  

The appellant's representative pointed out at the hearing 
held before the undersigned in June 2003 that VA had not 
attempted to corroborate the appellant's story by obtaining 
and reviewing the relevant morning report entries, hospital 
reports, or the military police investigation records; and 
the RO was specifically directed to search for such records 
in the Board's February 2004 remand.  The record returned to 
the Board reflects only a request by the RO for the 
appellant's service personnel records, which were received in 
May 2004.  This procedural deficiency requires another remand 
in order to fully comply with the Board's remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in his 
possession.  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should also contact 
the military police at Fort Sam Houston, 
Texas, and/or the National Personnel 
Records Center (NPRC) and request that a 
search be made for any police records, 
including a police investigation report, 
concerning the appellant's mugging and 
robbery on or about Friday, March 17, 
1972, while he was assigned to Company D, 
1st Battalion, 3rd Basic Combat Training 
Brigade.  If no such evidence can be 
found, this fact should be documented in 
the record.  

5.  The AMC or the RO should also contact 
the NPRC and request copies of the 
Morning Reports for the appellant's unit 
(Company D, 1st Battalion, 3rd Basic 
Combat Training Brigade, Fort Sam 
Houston) for all of March and April 1972.  
If this evidence cannot be found, this 
fact should be documented in the record.  

6.  The AMC or the RO should also contact 
Brooke Army Medical Center at Fort Sam 
Houston, Texas, and/or the NPRC, or any 
other appropriate agency, and request 
copies of any hospital or hospitalization 
records dating from March or April 1972 
pertaining to the appellant's treatment 
for a low back injury after being hit by 
a car and/or following a mugging and 
robbery.  If this evidence cannot be 
found, this fact should be documented in 
the record.  

7.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since December 2001.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

